DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 9-15 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/20, 7/6/20 and 1/27/22 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noah Flaks on 10/5/21.
The application has been amended as follows: 
1. (Currently Amended) A management apparatus, comprising: 
a memory that stores a plurality of instructions; and 
a first processor configured to execute the plurality of instructions [[,]] 
		acquire apparatus identification information for identifying a processing apparatus storing device event data indicating content of an event executed by a device to be managed from one or more processing apparatuses that process the device event data; [[and]] 
		request deletion of the device event data to the processing apparatus identified by the acquired apparatus identification information, in response to a device event data deletion request;
		store, in the memory, confidential data definition information indicating a specific item including confidential information among data items included in the device event data; 
		add the confidential data information for identifying the confidential information to the data of the specific item included in the confidential data definition information, among the device event data;
		store, in the memory, the confidential data definition information in which the specific item differs by area;
		update the confidential data definition information; and
		transmit the updated confidential data definition information to the device.

2. (Original) The management apparatus of claim 1, wherein the first processor is further configured to:
receive the device event data deletion request from the device or a communication terminal; and 
transmit deletion history information indicating a deletion history of the device event data stored in the processing apparatus identified by the acquired apparatus identification information to the device or the communication terminal, in response to the received device event data deletion request.

3. (Original) The management apparatus of claim 1, wherein the first processor is further configured to:
receive a request to move the device event data from the device or the communication terminal; and 
transmit move history information indicating a move history of the device event data stored in the processing apparatus identified by the acquired apparatus identification information to the device or the communication terminal in response to the received request to move the device event data.

4. (Original) The management apparatus of claim 1, wherein the first processor is further configured to:
receive a device event data transfer request to transfer the device event data from the device or the communication terminal; and 
transmit transfer history information indicating a transfer history of the device event data stored in the processing apparatus identified by the acquired apparatus identification information to the device or the communication terminal in response to the received device event data transfer request.

5. (Currently Amended) A management system, comprising: 
a remote device management apparatus communicably connected to a device to be managed; and 
a management apparatus communicably connected to the remote device management apparatus, the management apparatus including: 
		a first memory that stores a plurality of instructions; and 
		a first processor configured to execute the plurality of instructions [[,]] 
			acquire apparatus identification information for identifying a processing apparatus storing device event data indicating content of an event executed by the device to be managed, from one or more processing apparatuses that process the device event data; [[and]]
			request deletion of the device event data to the processing apparatus identified by the acquired apparatus identification information, in response to a device event data deletion request;
			store, in the first memory, confidential data definition information indicating a specific item including confidential information among data items included in the device event data; 
			add the confidential data information for identifying the confidential information to the data of the specific item included in the confidential data definition information, among the device event data;
			store, in the first memory, the confidential data definition information in which the specific item differs by area;
			update the confidential data definition information; and
			transmit the updated confidential data definition information to the device.

6-8. (Canceled).

9. (Currently Amended) A server system, comprising: 
the management system of claim 5; and 
a data processing apparatus communicably connected to the management system, the data processing apparatus including: 
		a second memory that stores a second plurality of instructions; and 
		a second processor that executes the second plurality of instructions [[,]] 
			receive device event data from the management system;
			process the received device event data to be transmitted to another data processing apparatus; and
			transmit processing history information indicating a transmission history of the device event data to the other data processing apparatus, to the management system.

10. (Currently Amended) The server system of claim 9, wherein the second processor is further configured to:
process the device event data to be stored in the second memory included in the data processing apparatus; and 
transmit the processing history information indicating a process history in which the device event data is stored in the second memory included in the data processing apparatus to the management system.

11. (Currently Amended) A remote device management system, comprising: 
the management system of claim 5 communicably connected to a device to be managed; and 
the device or a communication terminal.

12. (Currently Amended) The remote device management system of claim 11, wherein the device or the communication terminal comprises: 
a second memory that stores a second plurality of instructions; and 
a second processor that executes the second plurality of instructions [[,]] 
		transmit the device event data deletion request to the management system;
		receive deletion history information indicating a deletion history of device event data stored in the processing apparatus from the management system; and
		display on a display, a deletion history notification screen indicating the received deletion history information.

13. (Currently Amended) The remote device management system of claim 12, wherein the second processor is further configured to:
receive data identification information for identifying the device event data and processing content identification information for identifying a processing content for the device event data from the management system; and
display on the display, a data selection screen including the received data identification information and the received processing content identification information.

14. (Currently Amended) The remote device management system of claim 13, wherein the second processor is further configured to:
accept a selection of device event data identified by the data identification information, using the data selection screen displayed on the display; and 
transmit a deletion request of the selected device event data to the management system.

15. (Currently Amended) A data deletion request method, comprising:
acquiring apparatus identification information for identifying a processing apparatus storing device event data, from one or more processing apparatuses that process device event data indicating content of an event executed by a device to be managed; [[and]] 
requesting deletion of the device event data to the processing apparatus identified by the acquired apparatus identification information, in response to a device event data deletion request;
storing confidential data definition information indicating a specific item including confidential information among data items included in the device event data; 
adding the confidential data information for identifying the confidential information to the data of the specific item included in the confidential data definition information, among the device event data;
storing the confidential data definition information in which the specific item differs by area;
updating the confidential data definition information; and
transmitting the updated confidential data definition information to the device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Barday et al. U.S. Pub. No. 20180373891 discloses a method of determining where a data subject’s personal data is stored, in response to determining the location of the data, automatically facilitate the deletion of the data subject’s personal data from the various systems, and determining a cause of request to identify one or more processing activities or other sources that result in a high number of such requests.
Meyer et al. U.S. Pub. No. 20200293651 discloses method of operating a privacy management system for managing personal data includes receiving a first input indicative of a first user activity in accessing personal data stored within a memory element; receiving a second input indicative of a second user activity in accessing personal data stored within the memory element; recognizing the second activity as being anomalous to the typical activity in accessing personal data stored in the memory; initiate deletion of the personal data.
Prior art of record does not explicitly disclose, in light of other features recited in independent claims, storing confidential data definition information indicating a specific item including confidential information among data items included in the device event data; adding the confidential data information for identifying the confidential information to the data of the specific item included in the confidential data definition information, among the device event data; storing the confidential data definition information in which the specific item differs by area; updating the confidential data definition information; and transmitting the updated confidential data definition information to the device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka U.S. Pub. No. 20110004725 discloses data storage device that receives data erasure command from another device.
Nicodemus et al. U.S. Pub. No. 20070143827 discloses method for intelligently controlling access to computing resources.
Meyer et al. U.S. Pub. No. 20200293651 discloses centralized privacy management for automatic monitoring and handling of personal data across data system platforms.
Bodegas Martinez et al. U.S. Pub. No. 20190303610 discloses on-demand de-identification of data in a computer storage system.
Vogel et al. U.S. Pub. No. 20190156053 discloses general data protection regulation infrastructure for microservices and programming model.
Amico U.S. Pat. No. 11113415 discloses privacy and security of personal information stored in communicatively connected and synchronized devices in a short-range wireless network.
Hintze et al. U.S. Pub. No. 20090198746 discloses generating anonymous log entries.
Gehrmann U.S. Pub. No. 20170366342 discloses protecting the integrity of log entries in a distributed system.
Philyaw et al. U.S. Pub. No. 20200119904 discloses tamper-proof privileged user access system log.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431